DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 25 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Limitations of Claims 25 and 26 providing a dual-layered cylindrical portion where the claim scope encompasses a configuration wherein the outermost surface layer and the inner layer are formed from differing rubber compositions contradicts limitations of Claims 1 and 12, requiring that the cylindrical portion is formed from a first rubber composition.  The scope of the claims is indefinite.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 12, 13, 15, 16, 19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto, U.S. Patent Application No. 2009/0143163, in view of Okumoto, Japanese Patent Application No. JP H02-049569, and in further view of Nagasaka et al., U.S. Patent No. 5,926,653.  As to Claim 1, Kumamoto teaches a golf club grip comprising a cylindrical portion, paragraph 0028.  Kumamoto teaches a non-polar rubber composition as a base rubber for forming the cylindrical portion, paragraph 0038, noting styrene butadiene rubber.    Narrow grooves (siping grooves) may be provided on the grip, and a groove region extends around the grip circumference, paragraph 0030 and see Figure 2.  Groove width may be from 0.1 to 0.7 mm, paragraph 0031, and groove depth may be from 0.1 to 1.0 mm, paragraph 0059.  Kumamoto is silent as to a groove occupation ratio of 35 % or more and Kumamoto does not provide that the cross-sectional shape of narrow groove may be V-shape, roughly V-shape, or U-shape.  Okumoto teaches a golf grip having vertical narrow grooves formed over at least 60 % of the body, page 3 and see Figures 1 and 2.  A representative area comprising an interval between adjacent grooves may have a pitch of 0.7 and a ridge width of 0.3 (taking the lower ends of the disclosed ranges), page 3.  It follows that, the narrow grooves occupy 35% or more per 25 square millimeters at at least a part of a surface of the cylindrical portion.  Okumoto teaches that cross-sectional groove shape may be roughly V-shape, noting trapezoidal shape, 9th paragraph, and V-shape grooves are suggested, see Figure 3.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto with narrow grooves having a 35% or more occupation ratio and formed in a roughly V-shape, as taught by Okumoto, to provide Kumamoto with a surface facilitating a firm grip to yield the predictable result of improving control of the club during a swing.  Kumamoto, as modified, is silent as to a narrower groove width at the deepest portion.  Nagasaka teaches a hand held device (3) provided with grooves intended to provide more secure gripping, Col. 3, ln. 40-43.  The grooves have dimensions similar to those of the inventive grooves, Col. 3, ln. 50-58, and the width at the deepest position of the groove may be substantially less than the width at the grip surface, Col. 3, ln. 60-61, noting V-shaped grooves.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto with V-shaped grooves, as taught by Nagasaka, to provide Kumamoto with grooves narrowing from the surface to the deepest position, to yield the predictable result of a more secure grip, and suggesting a ratio of the groove width between the deepest position and the surface of 0.8 or less.  Kumamoto, as modified, discloses the claimed invention except for specifically providing a ratio within the claimed range.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a groove shape having a ratio of width at the deepest portion to width at the surface of 0.8 or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  As to Claims 2 and 13, Kumamoto teaches a narrow groove region extending from a position proximate a tip side and extending to a bat side end, see Figure 2.  It necessarily follows that the narrow groove region is formed at least in part of a range from 10% to 100% of the cylindrical portion.  As to Claims 4 and 15, Okumoto teaches that the interval between grooves may be 1.5 mm or less (0.3), page 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with an interval between narrow grooves within the claimed range, as taught by Okumoto, to provide Kumamoto, as modified, with a known substitute groove interval.  As to Claims 5 and 16, Okumoto teaches that the interval between grooves may be 0.4 to 0.5 and that the width of the narrow grooves may be 0.2 to 0.3, noting a pitch of 0.7, page 3.  It follows that the ratio of the interval between narrow grooves to the width of the narrow groove may range from 1 to 5. It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with a relationship between the interval between grooves and groove width as taught by Okumoto, to provide Kumamoto, as modified, with a ratio of the interval between the narrow grooves to the width of the narrow groove within the claimed range, to provide Kumamoto, as modified, with a known substitute configuration of intervals and grooves.   As to Claims 8 and 19, Nagasaka teaches that narrow grooves may have a V-shape cross-section, Col. 3, ln. 60-61.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with a V-shape cross-section for narrow grooves, as taught by Nagasaka, to provide Kumamoto, as modified, with a known substitute groove cross-section.  As to Claim 12, Kumamoto teaches that a golf club may comprise a shaft (6) and head (4) provided on one end of the shaft, and a grip (8) provided on another end of the shaft, paragraph 0024.  Kumamoto, Okumoto, and Nagasaka are applied as in Claim 1, with the same obviousness rationale being found applicable.   As to Claims 23 and 24, Kumamoto teaches that at least one narrow groove may be aligned in a direction approximately orthogonal to another narrow groove, see Figure 2.  Kumamoto, as modified, discloses the claimed invention except for specifying that the narrow grooves so aligned with respect to each other may be orthogonal.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange at least one narrow groove in orthogonal relation to another of the narrow grooves, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto, in view of Okumoto and Nagasaka, as applied to claim 1 above, and further in view of Wragg, U.S. Patent Application No. 2014/0162804.  Kumamoto, as modified, substantially shows the claimed limitations, as discussed above.  Further, Kumamoto teaches that the grooved grip surrounds a shaft and extends from a bat end to a tip end, with the groove region occupying nearly all of the grip surface, paragraph 0028 and see Figure 2.  Kumamoto, is silent as to the area of the grip surface.  Wragg teaches that a golf club grip may have a diameter of up to 38 mm and a length of up to 305 mm., paragraph 0010.  It follows that a grip surface may have an area of up to approximately 36,000 square mm., suggesting that the narrow groove region may have a total area of 1400 square mm or more.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with a grip size of 38 mm diameter and 308 mm length, as taught by Wragg, to provide Kumamoto, as modified, with a known substitute grip size.  Kumamoto, as modified, discloses the claimed invention except for specifically indicating that the groove region may have a total area of 1400 square mm or more.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a groove region total area within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  

Claims 9, 10, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto, in view of Okumoto and Nagasaka, as applied to claim 1 above, and further in view of Wragg and Masi, U.S. Patent No. 4,108,436.  Kumamoto, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 9 and 20, Wragg is applied as in Claim 3, with the same obviousness rationale being found applicable.  Kumamoto, as modified, is silent as to intersecting grooves.  Masi teaches a grip having grooves (7) on the outer surface, Col. 3, ln. 10-12.  The grooves may intersect each other, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified with intersecting grooves, as taught by Masi, to provide Kumamoto, as modified, with a known substitute pattern of grooves.  As to Claims 10 and 21, Masi teaches that an island portion may be formed by separation of the grooves, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with an island formed by separation between grooves, as taught by Masi, to provide Kumamoto, as modified, with a known substitute configuration of a feature comprising an island formed by separation of narrow grooves.  
Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto, in view of Okumoto and Nagasaka, as applied to claims 1 and 12 above, and further in view of Inoue et al., U.S. Patent Application No. 2017/0182386.  Kumamoto, as modified, substantially shows the claimed limitations, as discussed above.  Kumamoto, as modified, is silent as to material hardness of cylindrical portion layers.  Inoue teaches a golf club grip comprising a cylindrical portion (2) having a dual-layered construction comprising an outermost surface layer (2b) and an inner layer (2a), paragraph 0089.  The outermost layer may be formed from a fist rubber composition having a material hardness of from 40 to 60 Shore A, paragraph 0056.  The inner layer may be formed from a second rubber composition having a material hardness of from 20 to 60 Shore A, paragraph 0072 and 0057.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kumamoto, as modified, with a dual-layered grip having inner and outer layer material hardness as claimed and as taught by Inoue, to provide Kumamoto, as modified, with relatively pliable grip having a durable outer surface, to yield the predictable result of improving the gripping feel of the golf club.  Claims 25 and 26 are treated as best understood, in view of the rejection under 35 USC §112(b).

Response to Arguments
Applicant's arguments filed 21 June 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the bending direction of the lower portion of the grooves, as disclosed by Kumamoto, would discourage a person of ordinary skill in the art from modifying the construct, in view of cited secondary references, the examiner maintains the position that Kumamoto provides grooves in a grip surface to increase friction and stabilize the grip, especially when wet.  The same purpose is accomplished by the secondary references by also providing grooves in the grip surface.  A person of ordinary skill in the art would have been motivated to considered the teaching of Okumoto and Nagasaka because the teaching provides alternatives to the groove design of Kumamoto, for preventing slipping when the grip is wet.  Okumoto and Nagasaka teach grooves having wider portions at the surface, which feature may be incorporated into a groove having the design disclosed by Kumamoto.
In response to applicant’s argument that the Nagasaka reference represents non-analogous art, the examiner maintains the position that a person of ordinary skill in the art would have considered the teaching of Nagasaka regarding advantageous attributes of a grip surface intended to be manually manipulated. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Baggio, 381 F.3d at 1325, 72 USPQ2d at 1212, MPEP 2141.01.  In this case the primary reference and Nagasaka teach advantageous structure of a grip to be held in a hand.  Differences in the types of use intended do not alter need for the grip to be configured to facilitate a firm hold on a device.  Grooves may be provided on a surface to be gripped and may improve the stability of the grip without regard to the degree of vigorous activity anticipated. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The primary reference and the secondary references teach that grooves may be provided on a surface to be gripped and each reference discloses details intended to improve the function of the grooves.  A person of ordinary skill in the art would have considered the teaching of the references in combination and would have been motivated to arrive at the claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        20 July 2022